       Case 1:18-cv-04595-ELR Document 45 Filed 09/24/19 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SUNKYOO KIM,                              |
                                          |
      Plaintiff,                          |
                                          |               Civil Action No.
vs.                                       |               1:18-CV-04595-ELR
                                          |
JC KLEEN, INC., and                       |
JANG W. CHO,                              |
                                          |
      Defendants.                         |

                RESPONSE IN OPPOSITION TO
    PLAINTIFF’S MOTION FOR LEAVE TO FILE OUT OF TIME
RESPONSE TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      COME NOW Defendants J C Kleen, Inc. (“J C Kleen”), and Jang W. Cho

(“Cho”) (hereinafter collectively “Defendants”), by and through undersigned

counsel, and hereby respectfully move this Court to deny Plaintiff’s Motion for

Leave to File Out of Time Response to Defendants’ Motion for Summary Judgment

[Ct. Doc. 43] (hereinafter “Plaintiff’s Motion for Leave”) on the grounds that

Plaintiff has failed to establish the good cause and excusable neglect needed for an

extension of time under Fed.R.Civ.P. 6(b)(1)(B).

                           I. PRELIMINARY STATEMENT

      At the outset, Defendants’ counsel would like to preface this Response by

noting that they are not unsympathetic to the circumstances facing Plaintiff and his


                                       -1-
        Case 1:18-cv-04595-ELR Document 45 Filed 09/24/19 Page 2 of 11




counsel. As fellow attorneys, we can certainly understand that in the hectic practice

of law, mistakes can happen. However, as advocates for our clients, we must note

that there are mandatory rules and deadlines with which we must all comply, and the

law gives relief only when it is warranted. In this particular instance, for the reasons

stated below, Plaintiff is not entitled to the relief requested, Plaintiff’s Motion for

Leave should be denied, and Plaintiff’s proffered Response to Defendants’ Motion

for Summary Judgment [Ct. Doc. 43-1] should be deemed untimely.

                   II. ARGUMENT AND CITATION OF AUTHORITY

A.    Procedural Background and Governing Law

      Under Fed.R.Civ.P 6(b)(1)(B), “[w]hen an act may or must be done within a

specified time, the court may, for good cause, extend the time: … on motion made

after the time has expired if the party failed to act because of excusable neglect.”

      In this case, LR 7.1(B) provided Plaintiff with twenty-one (21) days after

service of Defendants’ Motion for Summary Judgment [Ct. Doc. 39]. Defendants’

Motion for Summary Judgment was served on August 16, 2019, which means the

deadline for Plaintiff’s response was September 6, 2019. Plaintiff filed no response.

      On September 10, 2019, the Clerk sent notification that Defendants’ Motion

for Summary Judgment had been submitted to the Court. After a series of email




                                         -2-
        Case 1:18-cv-04595-ELR Document 45 Filed 09/24/19 Page 3 of 11




communications with Michelle Beck, Courtroom Deputy Clerk, Plaintiff’s counsel

subsequently filed Plaintiff’s Motion for Leave.

      The issue now is whether the criteria of good cause and excusable neglect, as

set forth in Fed.R.Civ.P 6(b)(1)(B), have been met. With respect to the first element,

“the party requesting the extension demonstrates good cause only if, ‘despite [its]

diligence,’ the party cannot meet the deadline.” Watts v. Club Madonna, Inc., 2019

U.S. App. LEXIS 23645, *5-6, 2019 WL 3731311 (11th Cir., No. 18-13764,

August 8, 2019). 1

      With respect to the second element, this Court must decide whether to grant

Plaintiff’s Motion for Leave “using the standard for excusable neglect given in

Pioneer Investment Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S.

380, 113 S. Ct. 1489, 123 L. Ed. 2d 74 (1993): the circumstances around the

omission, the danger of prejudice to the non-moving party, the length of the delay

and its impact on the proceedings, the reason for the delay, whether the delay was

within the control of the moving party, and whether the moving party acted in good




1
  This case specifically addressed “good cause” in the context of Fed.R.Civ.P.
6(b)(1)(A), however Defendants submit that it must therefore be equally applicable
in the context of Fed.R.Civ.P. 6(b)(1)(B), since the element of “good cause” is
contained in Fed.R.Civ.P. 6(b)(1), preceding both subsections.

                                        -3-
          Case 1:18-cv-04595-ELR Document 45 Filed 09/24/19 Page 4 of 11




faith.” Dream Custom Homes, Inc. v. Modern Day Constr., Inc., 476 Fed. Appx.

190, 193 (11th Cir. 2012).

         For the reasons set forth below, Plaintiff has failed to meet the above stated

standards for establishing the good cause and excusable neglect needed to grant his

Motion for Leave.

B.       Absence of Good Cause and Excusable Neglect

         Plaintiff concedes that his “counsel was well aware of the court’s deadline.” 2

The only reason that Plaintiff has provided for failing to meet that deadline was that

         Regrettably, counsel for Plaintiff’s mistakenly considered the e-mail
         from the Court’s ECF system, which notified Defendant’s filing of
         summary judgment motion, as the notice of Plaintiff’s own filing of
         summary judgment motion. Plaintiff’s counsel made such mistake
         because he also filed Plaintiff’s motion for summary judgment (Doc.
         37) on the same day the Defendants filed their summary judgment
         motion. Plaintiff counsel mistakenly considered Defendant never filed
         its motion for summary judgment. 3

         With respect to this explanation, and the issue of whether it demonstrates

diligence and excusable neglect, it is worth noting that the parties’ counsel each

received five (5) emails from the Court that day, August 16, 2019, notifying them of

the filings in this case. Plaintiff’s counsel should have known that he only filed two

(2) docket entries that day, and thus the existence of an additional three (3) filing


2
    Plaintiff’s Motion for Leave, p. 6.
3
    Id., p. 2.

                                           -4-
        Case 1:18-cv-04595-ELR Document 45 Filed 09/24/19 Page 5 of 11




notifications should have been sufficient notice that something other than Plaintiff’s

own Motion for Summary Judgment had been filed.

      Moreover, the parties’ counsel had previously discussed the summary

judgment motions, and as a result of those discussions, Plaintiff’s counsel was, or

should have been, on notice that Defendants were planning to file a motion for

summary judgment by the August 16th deadline. Not only did the Defendants join in

the parties’ Joint Motion to Extend Time to File Parties’ Motion for Summary

Judgment Until August 16, 2019 [Ct. Doc. 35], which sought to extend the summary

judgment motion deadline for all parties, but Defendants’ counsel also specifically

discussed the summary judgment motions with Plaintiff’s counsel via email on

August 13, 2019. See Affidavit of Matthew F. McGahren in Support of Defendants’

Response in Opposition to Plaintiff’s Motion for Leave (“McGahren Aff.), filed

contemporaneously with this Response.

      In that August 13, 2019, email, Defendants’ counsel sought to find any areas

of agreement on which the parties might be able to consent and thereby narrow the

scope of the issues to be decided on summary judgment. See McGahren Aff., Ex. A.

As part of that discussion, Defendants’ counsel, as an example, discussed one

specific issue on which Defendants were, at that time, planning to move for summary

judgment. Id. In short, it is clear from that email that Defendants intended to file a


                                        -5-
        Case 1:18-cv-04595-ELR Document 45 Filed 09/24/19 Page 6 of 11




motion for summary judgment, or at least a motion for partial summary judgment.

Either way, Plaintiff’s counsel was on notice, or should have been on notice, that

Defendants were likely going to be filing a summary judgment motion by the mutual

August 16, 2019, deadline.

      Moreover, the explanation which has been proffered by Plaintiff for failing to

meet the response deadline has, in fact, previously been determined by another judge

of this Court to be insufficient to establish excusable neglect. In Boyajian v. City of

Atlanta, 2011 U.S. Dist. LEXIS 35259, 2011 WL 1262162 (N.D. Ga., 1:09-CV-

3006-RWS, March 31, 2011), the trial court was faced with circumstances nearly

identical to those present in this case, and reached the conclusion that there was no

excusable neglect.

      In that case, as in this case, both parties filed motions for summary judgment

on the same day, and one party responded, and one party did not. Id., at *5. Likewise,

in that case, as in this case, “[the non-responding party] argues that it acted with

‘excusable neglect’ because it did not realize the motion was pending. Namely, the

[non-responding party] argues that it received five electronic notices that day and

the [non-responding party] assumed that all of the emails pertained to the [non-

responding party]’s own filings, not any of the [other party].” Id., at 6. However, the




                                         -6-
        Case 1:18-cv-04595-ELR Document 45 Filed 09/24/19 Page 7 of 11




court in Boyajian held that “mere negligence in failing to respond to a filing is not

excusable neglect.” Id., (emphasis added).

       Defendants acknowledge that there were a couple minor differences in

Boyajian, namely that the non-responding party acted after twelve days, and

Plaintiff’s counsel in this case did act more promptly, and also that notices were sent

to multiple attorneys and that there was an additional filing referencing the pending

motion for summary judgment during the response period, however Defendants

respectfully submit that these differences are not material to the Court’s decision in

this case. See, Id., at 7.

       In both cases, the underlying explanation for failing to timely respond is

identical, and in Boyajian, unlike in this case, there was no indication that the non-

responding party was on notice that the other party was planning to file a motion for

summary judgment. The court did note that “[the non-responding party] knew that

the last day to file for summary judgment was August 30th – the date in question –

so it was likely in a vigorously litigated case that the [other party] would also file

that day.” Id. However, in this case, not only should Plaintiff’s counsel have been

expecting Defendants’ motion for summary judgment for the same reason as the

non-responding party in Boyajian, but, in this case, Defendants’ counsel also




                                         -7-
        Case 1:18-cv-04595-ELR Document 45 Filed 09/24/19 Page 8 of 11




specifically discussed with Plaintiff’s counsel, just three days prior to the motion

deadline, Defendants’ intent to file for summary judgment.

       Analyzing this case in light of the Pioneer factors for excusable neglect,

Defendants acknowledge that the length of the delay, its impact on the proceedings,

and the danger of prejudice are not tremendous, however, the remaining factors all

weigh strongly against a finding of excusable neglect. The circumstances around the

omission, the reason for the delay, whether the delay was within the control of the

moving party, and whether the moving party acted in good faith, are all unfavorable

to the Plaintiff in this case.

       In short, under these circumstances, Defendants respectfully submit that

Plaintiff’s explanation for the late filing does not demonstrate the diligence needed

for good cause, or establish sufficient grounds for a finding of excusable neglect. As

such, Plaintiff’s Motion for Leave should be denied.

                     III. CONCLUSION AND PRAYER FOR RELIEF

       Accordingly, Defendants hereby respectfully ask this Court to deny Plaintiff’s

Motion for Leave on the grounds that Plaintiff has failed to establish the good cause

and excusable neglect needed for this Court to grant an extension of time under

Fed.R.Civ.P. 6(b)(1)(B).

       Defendants would also ask the Court, in ruling on their Motion for Summary


                                        -8-
       Case 1:18-cv-04595-ELR Document 45 Filed 09/24/19 Page 9 of 11




Judgment, to consider their Reply Brief, which will be filed shortly after this

Response.

      This 24th day of September, 2019.

                                           Respectfully submitted,
                                           MCGAHREN LAW FIRM, LLC

                                           /s/ Matthew F. McGahren
                                           Matthew F. McGahren, Esq.
                                           Georgia Bar No. 491330
                                           Eric J. Marlett, Esq.
                                           Georgia Bar No. 470931

                                           Attorneys for Defendants

                                           6171 Crooked Creek Rd., Suite A
                                           Peachtree Corners, GA 30092
                                           Ph: (770) 729-1779
                                           Fax: (770) 729-1774
                                           matt@mcgahrenlaw.com
                                           eric@mcgahrenlaw.com




                     Sunkyoo Kim vs. JC Kleen, Inc., et al.
                     Civil Action No. 1:18-CV-04595-ELR
                RESPONSE IN OPPOSITION TO
    PLAINTIFF’S MOTION FOR LEAVE TO FILE OUT OF TIME
RESPONSE TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


                                     -9-
       Case 1:18-cv-04595-ELR Document 45 Filed 09/24/19 Page 10 of 11




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SUNKYOO KIM,                               |
                                           |
      Plaintiff,                           |
                                           |                 Civil Action No.
vs.                                        |                 1:18-CV-04595-ELR
                                           |
JC KLEEN, INC., and                        |
JANG W. CHO,                               |
                                           |
      Defendants.                          |

                       CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that this brief was prepared using the

Times New Roman, 14-point font and is therefore in compliance with the font types

and font sizes set forth in LR 5.1(C).

      This 24th day of September, 2019.
                                                  /s/ Matthew F. McGahren
                                                  Matthew F. McGahren, Esq.
                                                  Georgia Bar No. 491330




                                         - 10 -
       Case 1:18-cv-04595-ELR Document 45 Filed 09/24/19 Page 11 of 11




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SUNKYOO KIM,                            |
                                        |
      Plaintiff,                        |
                                        |                Civil Action No.
vs.                                     |                1:18-CV-04595-ELR
                                        |
JC KLEEN, INC., and                     |
JANG W. CHO,                            |
                                        |
      Defendants.                       |

                         CERTIFICATE OF SERVICE

      I, Matthew F. McGahren, Attorney for Defendants, do hereby certify that I

have served the within and foregoing RESPONSE IN OPPOSITION TO

PLAINTIFF’S MOTION FOR LEAVE TO FILE OUT OF TIME RESPONSE

TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT by means of

electronic service through the Court’s CM/ECF system to the following:

      Brian G. Kim, Esq.                      brian@leonandkim.com
      Brian Kim, PC                           brian@briankimpc.com
      1815 Satellite Blvd., #303
      Duluth, GA 30097

This 24th day of September, 2019.
                                              /s/ Matthew F. McGahren
                                              Matthew F. McGahren, Esq.
                                              Georgia Bar No. 491330




                                     - 11 -
